Title: To Benjamin Franklin from the Abbé de La Roche, [December 1783?]
From: La Roche, Martin Lefebvre, abbé de
To: Franklin, Benjamin


          
            [December, 1783?]
          
          Bonjour, cher Papa, je suis toujours estropié, et dans l’impossibilité d’aller vous voir, d’aprendre par moi même des nouvelles de vôtre Santé. Nôtre Dame n’ose point sortir au milieu de cette neige. Elle vous envoye la petite graine de l’Altamaha que lui a demandée Mons. vôtre fils. Auriez vous 3 ou 4 bouteilles de Madère sec ou de Xeres à m’envoyer, vous me feriez grand plaisir. Les habitans d’Auteuil vous embrassent, et vous aiment
          
            L. de la Roche
          
          
          Addressed: A Monsieur / Monsieur franklin / A Passy
          Notation: De La Roche
        